Citation Nr: 1524638	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating on an extraschedular basis for lumbar spine degenerative disc disease (DDD), currently assigned a schedular rating of 40 percent prior to June 24, 2010, 50 percent from June 24, 2010, to March 10, 2013, and 60 percent beginning March 11, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which continued a 20 percent evaluation for the Veteran's lumbar spine DDD disability.  

In an August 2004 rating decision, the RO increased the Veteran's disability rating to 40 percent, effective December 10, 2003.  In a February 2008 rating decision, the RO assigned a temporary 100 percent evaluation for the period of March 24, 2007, through May 31, 2007, based on treatment requiring convalescence.  Thereafter, in a March 2013 rating decision, the VA Appeals Management Center ("AMC") increased the Veteran's disability rating to 50 percent, effective June 24, 2010, and to 60 percent, effective March 11, 2013.  

The Board remanded the claim in June 2012 and in October 2013, denied entitlement to a higher initial rating than those listed above.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a Memorandum Decision in which the schedular ratings assigned for service-connected lumbar spine DDD were affirmed, but the issue of entitlement to a higher initial rating on an extraschedular basis was remanded for additional development.  

In the October 2013 decision, the Board also found that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected back disability and that there is a derivative claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating.  Id.  The Board remanded that issue for additional development.  

The Veteran was scheduled for hearings before the Board in January, February, and May 2012, and he failed to appear for any of the hearings; however, in response to a January 2015 letter notifying the Veteran about the September 2014 Memorandum Decision, the Veteran's new representative reported in a February 2015 statement that the Veteran failed to report for the previously scheduled hearings because he was ill and requested that a new hearing be rescheduled.  The representative stated that the importance of appearing for the hearing was stressed to the Veteran and that his health should not prevent him from appearing for a hearing in the future.  

As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran is entitled to the requested videoconference hearing.  38 C.F.R. §§ 20.700, 20.703 (2014).  Therefore, the claim must be remanded in order to schedule that hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




